DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15, in the reply filed on 11/17/2021 is acknowledged.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first face" in line 6, “the entire surface” in line 12, “the reflective face” in lines 14 and 16.  There is insufficient antecedent basis for these limitations in the claim.

Claims 2-15 are rejected on the same ground as claim 1.
Claim 3 recites “preferably” in line 3. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites “the encapsulating material” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the encapsulating material” recited in claim 4 is the same or different from “transparent encapsulating material” recited in claim 1.
Claim 8 depends on claim 1 and recites “said photovoltaic cells” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 depends on claim 1 and recites “said photovoltaic cells” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “polymer/fiber material” in line 3. It is unclear what “polymer/fiber material” is being referred to, e.g. “polymer or fiber material” or “polymer and fiber material” or “polymer impregnated with fiber”, etc…
Claims 12 and 13 recite “advantageously” in line 3.  It is not clear what is to be encompassed by the term “advantageously”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 2011/0083717) in view of Safir (US 2012/0129292).
Regarding 1, Nishi et al. discloses a method for manufacturing a concentrating photovoltaic sub-module equipped with a reflective face (9, figs. 1-12, [0049]), the method comprises laminating a multi-layer assembly ( or module laminate 10, see fig. 3) in a single step (or press-heating step, [0064-0078]), wherein the multi-layer assembly (10, fig. 3) comprises in succession, a structural element (5b and 9) provided with a reflective first face (9) and a second 
Nishi et al. discloses forming a solar module (200, figs. 7 and 10) with a reflective face (9) having a curved predefined geometric shape by using a counter mold (28, figs. 8-9 and 11-12) having a counter curved geometric shape during the lamination (see figs. 8-9 and 11-12, [0095]).  
Nishi et al. shows the counter mold (28) having a concave surface to form the solar module with the reflective face (9) having a convex predefined geometric shape (see figs. 8-9 and 11-12).
Nishi et al. does not show the curved predefined geometric shape of the solar module having the reflective face (9) to be a concave by using a counter mold having a convex surface.
Safir shows using a counter mold (or carrier 58’, fig. 4A) having a convex surface in order to form a solar module (or solar laminate 48’, fig. 4A) of a concave predefined geometric shape (see fig. 4A).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method Nishi et al. by using a counter mold having a convex surface to form a solar module having a concave predefined geometric shape as taught by Safir such that the reflective face (9) of the solar module to have the concave predefined geometric shape, because Nishi et al. explicitly discloses forming the solar module having a curved shape ([0090]) and a concave is a curved shape. Such modification would involve a mere change in configuration.  It In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 2, modified Nishi et al. discloses a method as in claim 1 above, wherein Safir shows the concave predefined geometric shape of the solar module is parabolic (see fig. 4A). Therefore, the concave predefined geometric shape of the reflective face of the solar module is parabolic.

Regarding claim 3, modified Nishi et al. discloses a method as in claim 1 above, wherein Nishi et al. discloses the lamination is a hot vacuum lamination, at a temperature condition equal to or higher than a crosslinking temperature of the transparent encapsulating material (or resin 5, [0068]). Nishi et al. also teaches crosslinking temperature of transparent encapsulating material) to be 70oC to 180oC (see [0037]). 
 Nishi et al. does not explicitly disclose the exact range of 120oC to 170oC. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 120oC to 170oC from the range 70oC to 180oC disclosed by Nishi et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 4, modified Nishi et al. discloses a method as in claim 1 above, wherein Nishi et al. discloses the encapsulating material (or resin 5) is made of EVA, polyolefin, silicone, polyvinyl butyral, functional polyolefin or of ionomer ([0034-0037]).

Regarding claim 5, modified Nishi et al. method as in claim 1 above, wherein Nishi et al. discloses the transparent protective layer (4) is made of glass, polycarbonate (or PC) or synthetic resin ([0032-0033]).

Regarding claim 7, modified Nishi et al. discloses a method as in claim 1 above, wherein Nishi et al. discloses the photovoltaic receiver (12) is a set of photovoltaic cells (6) that are interconnected by strips (see figs. 1, 3-7, 9-10 and 12).

Regarding claim 8, modified Nishi et al. discloses a method as in claim 1 above, wherein Nishi et al. discloses the photovoltaic cells (6) are silicon cells ([0039-0044]).

Regarding claim 10, modified Nishi et al. discloses a method as in claim 1 above, wherein Nishi et al. discloses the structural element (5b and 9) including a resin layer (5b) and a back surface sheet (9) having a reflective member provided on the light receiving surface. In other words, Nishi et al. discloses the structural element is formed from a core (or the back surface sheet) flanked by two skins of resin layer (5b) and the reflective member, wherein  one of the two skins (or the resin layer 5b) is covered by a reflective film, or the reflective member, forming the reflective first face (9) of the sub- module.

Regarding claim 15, modified Nishi et al. discloses a method as in claim 1 above, wherein Nishi et al. discloses the structural element (5b and 9) comprises a reflecting member of aluminum ([0049]), which corresponds to the claimed aluminum mirror.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Nishi et al. (US 2011/0083717) as applied to claim 1 above, and further in view of Loeckenhoff (US 2017/0278997).
Regarding claim 6, modified Nishi et al. discloses a method for manufacturing as in claim 1 above, wherein Nishi et al. discloses the photovoltaic receiver (12) is a set of photovoltaic cells (6) that are interconnected by wires (8 or 7, see figs. 1 and 3).
Modified Nishi et al. does not disclose using an IMS-PCB receiver such that the photovoltaic cells are interconnected by wires on the IMS-PCB receiver (or insulated metal substrate-printed circuit board).
Loeckenhoff discloses using a printed circuit board with an insulated metal substrate as a carrier (30, fig. 1) for semiconductor body (20, fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Nishi et al. by incorporating an IMS-PCB receiver (or a printed circuit board with an insulated metal substrate) as a carrier of the semiconductor body, or interconnected photovoltaic cells, as taught by Loeckenhoff, because Loekenhoff teaches the IMS-PCB functions as a carrier for the semiconductor body to enable a production as cost-effective as possible ([0007]). 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Nishi et al. (US 2011/0083717) as applied to claim 1 above, and further in view of Lillington et al. (US Patent 5,902,417).
Regarding claim 9, modified Nishi et al. discloses a method as in claim 1 above.
Modified Nishi et al. does not explicitly disclose using photovoltaic cells that are multi-junction cells.

Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Nishi et al. by using multijunction solar cells as taught by Lillington et al., because Lillington et al. teaches it is known in the art that multijunction solar cells have better conversion efficiency because the additional active layer results in more efficient use of the solar spectrum.

Regarding claim 12, modified Nishi et al. discloses a method as in claim 10 above.
Modified Nishi et al. does not disclose the core is a honeycomb structure that is made of aluminum, aramid of Nomex type, polypropylene or polycarbonate.
Lillington et al. discloses using Kevlar, aluminum honeycomb is commonly used to support solar panels in space (col. 5, lines 45-47).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Nishi et al. by incorporating an aluminum honeycomb, or a honeycomb structure that is made of aluminum, as a support for the solar module/panel as taught by Lillington et al.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Nishi et al. (US 2011/0083717) as applied to claim 10 above, and further in view of Stern et al. (US Patent 5, 344,496, Cite No. 1 of U.S. Patents in IDS 9/5/2020).
Regarding claims 11 and 14, modified Nishi et al. discloses a method as in claim 10 above, wherein Nishi et al. discloses the skin (5b) is made of polymer such as epoxy or acrylic 
Modified Nishi et al. does not disclose the skins are made of preimpregnated polymer/fiber material, wherein the polymer being chosen from polyester, epoxy or acrylic resin and the fiber being chosen from glass, carbon or aramid (claim 11); nor do they teach the reflective film is a polymer film containing a  silver or aluminum deposition.
Stern et al. discloses a reflecting member such as aluminized Mylar is highly reflective and preimpregnated resin with carbon fiber materials would form a highly polished surface without additional polishing (see col. 2 lines 46-64). It is noted that Mylar is a polyester and aluminized Mylar is a polymer film containing an aluminum deposition.
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modify Nishi et al. by forming the reflective film to include a polymer (e.g. polyester) containing aluminum deposition as taught by Stern et al., because Nishi et al. explicitly discloses the reflective film (or reflecting member) including aluminum and Stern et al. such reflective film is highly reflective. In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have preimpregnated the skins, e.g. epoxy/acrylic resin and polyester resin,  with carbon fiber materials as taught by Stern et al., because Stern et al. teaches such preimprenated resin would form a highly polished surface without additional polishing.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Nishi et al. (US 2011/0083717) as applied to claim 10 above, and further in view of Clemens et al. (US 2008/0023061).

Modified Nishi et al. does not disclose the core is a foam.
Clements et al. discloses foam mirror, or element having reflecting surface, made polyurethane (or PU) is lightweight and inexpensive.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Nishi et al. by having the core of the structure element, or the element having reflecting surface or mirror, is a foam made of polymer such as polyurethane (or PU) as taught by Clements et al., because Clements et al. teaches such structure element, or element having reflecting surface or mirror, would be lightweight and inexpensive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/770576 . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of the copending Application No. 16/770576 also recite all the limitations of claims 1-15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726